             Case 1:17-cv-09023-RA Document 62 Filed 05/15/20 Page 1 of 1


                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Lloyd B. Chinn
May 15, 2020                                                                                                       Member of the Firm
                                                                                                                   d +1.212.969.3341
                                                                                                                   f 212.969.2900
                                                                                                                   lchinn@proskauer.com
                                                                                                                   www.proskauer.com



BY ECF

The Honorable Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

Re:     McLaughlin v. Macquarie Capital (U.S.A.) Inc., et al., No. 1:17-cv-09023

Dear Judge Abrams:

We represent Defendant Macquarie Capital (U.S.A.) Inc. (“Macquarie”) in the above-referenced
matter and write to provide an update as to Macquarie’s forthcoming petition to confirm the
arbitration award.

Although Macquarie’s petition is ready for submission, in accordance with the Court’s
Individual Practices and prior rulings in this case we are in the process of meeting and conferring
with Plaintiff Khristina McLaughlin’s counsel, Douglas McGill of Webber McGill LLC, as to
whether Plaintiff intends to move to seal or redact any of the material included in Macquarie’s
petition and accompanying exhibits. Macquarie anticipates filing its petition early next week.



Respectfully submitted,



/s/ Lloyd B. Chinn



cc:     Douglas J. McGill, Esq.
        Webber McGill LLC
        760 Route 10, Suite 104
        Whippany, NJ 07981
        Counsel for Khristina McLaughlin




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
